MEMORANDUM **
Dewayne Kevon Moore appeals from the district court’s judgment revoking supervised release. Because Moore has fully served his revocation sentence and is not subject to a term of supervised release, we dismiss this appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.